Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an image receiving unit”, “an image analyzing unit “, “a tag information assigning unit”, “a hobby determining unit”,  “a scene detecting unit”, “tag information assigning unit “a group extracting unit”, “an event determining unit”, “a threshold value setting unit”, “a cost setting unit”, “home location analyzing unit”, “an imaging location analyzing unit” , “a distance calculating unit” and “an image sharing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer/ processor/CPU of paragraphs 0153-0156.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 14-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 14-16 and 20 recite the limitation "an image analyzing unit that performs analysis of the image" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending claim limitation to recite “an image”.
Claims 1-3, 14-16 and 20 recite the limitation "and a hobby determining unit that counts the number of times of appearances of the tag information by using the number of imaging days of the images" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Should be amended to recite “an image”. Examiner recommends amending claim limitation to recite “a hobby determining unit that counts a number of times of appearances of the tag information by using a number of imaging days of the image set (or each image in the image set).
Likewise claims 4-13 and 7-19 are rejected under 35 U.S.C. 112(b) because they are dependents of the rejected independent claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10-12, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0083795 A1 to Ono in view of US 2017/0351417 A1 to Manico et al., hereinafter, “Manico”. 
Claim 1. An image processing device comprising: an image receiving unit that receives an input of an image set owned by a first user; Ono [0058] teaches acquisition of an image or images described above is repeated for each of a plurality of users. 
Ono [0063] teaches images owned by each of a plurality of users are assigned with pieces of tag information as described above. 
Ono [0097] teaches when the image ranking determiner ranked an image based on the rank of a piece of common tag information, the image selector may select one or more images from images owned by a user based on the rank of an image.
Manico, in the field of predictive curation using image data, also teaches [Abstract] data points, calendar entries, trends, behavioral patterns may be used to predict and pre-emptively build digital and printable products with selected collections of images without the user's active participation. The collections are selected from files on the user's device, cloud-based photo library, or other libraries shared among other individuals and grouped into thematic products… The virtual curator can assume one of many personas, as appropriate, with each user.
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image…This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0050] teaches the curator may also suggest usage for an image or a set of images based on the set of associated tags.
an image analyzing unit that performs analysis of the image including subject recognition for recognizing a subject appearing in the image for each image included in the image set; Ono [0046] teaches the common tag information may be a piece of tag information that is assigned to and shared by images owned by a plurality of users in accordance with an ordinary, non-person object present in images, such as "ocean," "mountain," "apple" or "cat". On the other hand, specific tag information (individual tag information) dedicated to each user (person) may be a piece of tag information that is assigned to an image in accordance with a specific person or a specific object present in the image, such as "Taro" or "Hanako".
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image or the subject appearing in the image to the image for each image included in the image set; Ono [Abstract] teaches the tag information assignor assigns the image with tag information corresponding to objects present in the image based on the result of the image analysis.
Ono [0046] teaches the common tag information may be a piece of tag information that is assigned to and shared by images owned by a plurality of users in accordance with an ordinary, non-person object present in images, such as "ocean," "mountain," "apple" or "cat". On the other hand, specific tag information (individual tag information) dedicated to each user (person) may be a piece of tag information that is assigned to an image in accordance with a specific person or a specific object present in the image, such as "Taro" or "Hanako".
Manico [0009] teaches to provide seed terms for tagging, the curator can take advantage of knowledge embedded in social network comments, and individuals and predominate objects recognized in the media assets themselves.
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0046] teaches once event tags are generated for images of a collection--including tags for hierarchical event classes--the tag sets be used (a) for identifying thematic groupings of events; (b) as a component of the thematic grouping algorithm, (e.g., as one of the features considered by a frequent itemset mining algorithm, see below); and (c) for a method in which thematic groupings of events is obtained, such as performed in (b) but without considering tags, followed by processing each theme to obtain tags for each thematic group independently.
Ono fails to explicitly teach obtaining attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image. Manico, teaches an attribute information obtaining unit that obtains attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image; Manico [0026] teaches the user provides the curator permission to access the user's contacts, social network accounts, relationships, event calendar, time and location data, and collected multimedia assets.
Manico [0038] teaches along with recording video, sound, text, and still images, a capture device includes metadata associated with its sensors. For example, a cellular phone, tablet, or digital camera may include location data from a Global Positioning Systems (GPS) or cell tower triangulation, orientation and inertia sensors, or a digital compass, accurate automatically set and updated time and date,… In addition, data from aerial drones which operate autonomously, such as data from GPS, altitude sensors, inertial, orientation, and directional sensors, and gyroscopes, may also recordable. Some recorded metadata, such as GPS data, can be linked with information about the user (e.g., latitude and longitude information may be linked to a street address or map location).
Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
Manico further teaches and a hobby determining unit that counts the number of times of appearances of the tag information by using the number of imaging days of the images, to which the tag information is assigned, for each kind of the tag information, and determines that the first user has a hobby related to the tag information for which a ratio of the number of times of appearances of the tag information counted by using the number of imaging days to the total number of times of appearances of all kinds of the tag information items assigned to the images included in the image set is equal to or greater than a threshold value, or counts the number of times of appearances of the tag information by using the number of the images, to which the tag information is assigned, for each kind of the tag information, and determines that the first user has a hobby related to the tag information for which the number of times of appearances of the tag information counted by using the number of images is equal to or greater than the threshold value. Manico [0041] teaches to allow the media assets to be more searchable and to be able to recognize and correlate related events or individuals, "semantic tags" may be applied to the media assets. Such a technique is available from existing tools, such as Microsoft Corporation's "Computer Vision API" or "Clarifai". Clarifai creates a set of semantic labels or tags for a given image or video asset, with each label assigned an associated confidence score which indicates the probability that the tag is relevant to the image or video frame tagged. Clarifai uses a model that is based on deep learning, such that a feedback mechanism enables the system to improve its model over time. 
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0048] teaches tags may be used to help identify event boundaries, augments the methods that use visual similarity and temporal event clustering, as visual similarity metrics are sometimes inaccurate. A collection of images may contain pictures captured by different individuals at different locations for overlapping events. The use of semantic labels may provide improved event segmentation, including the ability to support parallel events. Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year. The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures for a particular user can be deemed important). Of course, the actual weight relevant to a user may be learned over time based on user feedback. Alternatively, when the tags associated with an event are unusual relative to other events, then that may indicate the event is significant.
Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify an image receiving unit that receives an input of an image set owned by a first user and a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image by Ono with Manico’s teaching of obtaining attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image. One would have been motivated to perform this combination due to the fact that it allows one to take advantage of co-occurrence terms in associated users' collections for matching and correlation (Manico [0009]). In combination, Ono is not altered in that Ono continues to assign tags to image data. Manico's teachings perform the same as they do separately of determines that the first user has a hobby related to the tag information for which a ratio of the number of times of appearances of the tag information counted.
Therefore one of ordinary skill in the art, such as an individual working in the field of predicting trends using image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 3. An image processing device comprising: an image receiving unit that receives an input of an image set owned by a first user; Ono [0058] teaches acquisition of an image or images described above is repeated for each of a plurality of users. 
Ono [0063] teaches images owned by each of a plurality of users are assigned with pieces of tag information as described above. 
Ono [0097] teaches when the image ranking determiner ranked an image based on the rank of a piece of common tag information, the image selector may select one or more images from images owned by a user based on the rank of an image.
Manico, in the field of predictive curation using image data, also teaches [Abstract] data points, calendar entries, trends, behavioral patterns may be used to predict and pre-emptively build digital and printable products with selected collections of images without the user's active participation. The collections are selected from files on the user's device, cloud-based photo library, or other libraries shared among other individuals and grouped into thematic products… The virtual curator can assume one of many personas, as appropriate, with each user.
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image…This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles
an image analyzing unit that performs analysis of the image including subject recognition for recognizing a subject appearing in the image for each image included in the image set; Ono [Abstract] teaches the tag information assignor assigns the image with tag information corresponding to objects present in the image based on the result of the image analysis.
Ono [0046] teaches the common tag information may be a piece of tag information that is assigned to and shared by images owned by a plurality of users in accordance with an ordinary, non-person object present in images, such as "ocean," "mountain," "apple" or "cat". On the other hand, specific tag information (individual tag information) dedicated to each user (person) may be a piece of tag information that is assigned to an image in accordance with a specific person or a specific object present in the image, such as "Taro" or "Hanako".
Manico [0009] teaches to provide seed terms for tagging, the curator can take advantage of knowledge embedded in social network comments, and individuals and predominate objects recognized in the media assets themselves.
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0046] teaches once event tags are generated for images of a collection--including tags for hierarchical event classes--the tag sets be used (a) for identifying thematic groupings of events; (b) as a component of the thematic grouping algorithm, (e.g., as one of the features considered by a frequent itemset mining algorithm, see below); and (c) for a method in which thematic groupings of events is obtained, such as performed in (b) but without considering tags, followed by processing each theme to obtain tags for each thematic group independently.
a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image or the subject appearing in the image to the image for each image included in the image set; Ono [Abstract] teaches the tag information assignor assigns the image with tag information corresponding to objects present in the image based on the result of the image analysis.
Ono [0046] teaches the common tag information may be a piece of tag information that is assigned to and shared by images owned by a plurality of users in accordance with an ordinary, non-person object present in images, such as "ocean," "mountain," "apple" or "cat". On the other hand, specific tag information (individual tag information) dedicated to each user (person) may be a piece of tag information that is assigned to an image in accordance with a specific person or a specific object present in the image, such as "Taro" or "Hanako".
Manico [0009] teaches to provide seed terms for tagging, the curator can take advantage of knowledge embedded in social network comments, and individuals and predominate objects recognized in the media assets themselves.
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0046] teaches once event tags are generated for images of a collection--including tags for hierarchical event classes--the tag sets be used (a) for identifying thematic groupings of events; (b) as a component of the thematic grouping algorithm, (e.g., as one of the features considered by a frequent itemset mining algorithm, see below); and (c) for a method in which thematic groupings of events is obtained, such as performed in (b) but without considering tags, followed by processing each theme to obtain tags for each thematic group independently.
Ono fails to explicitly teach obtaining attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image. Manico, teaches an attribute information obtaining unit that obtains attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image; Manico [0026] teaches the user provides the curator permission to access the user's contacts, social network accounts, relationships, event calendar, time and location data, and collected multimedia assets.
Manico [0038] teaches along with recording video, sound, text, and still images, a capture device includes metadata associated with its sensors. For example, a cellular phone, tablet, or digital camera may include location data from a Global Positioning Systems (GPS) or cell tower triangulation, orientation and inertia sensors, or a digital compass, accurate automatically set and updated time and date,… In addition, data from aerial drones which operate autonomously, such as data from GPS, altitude sensors, inertial, orientation, and directional sensors, and gyroscopes, may also recordable. Some recorded metadata, such as GPS data, can be linked with information about the user (e.g., latitude and longitude information may be linked to a street address or map location).
Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
Manico further teaches a group extracting unit that extracts an image group including two or more images from the image set based on the imaging date and time of each image; Manico [0044] teaches using ground-truth data (i.e., actually tested data), we can generate profiles for predetermined event semantic classes, such as birthday parties or school recitals. From either a candidate single image or a set of images with a computed profile, one may algorithmically determine which of the predetermined semantic event classes best matches the candidate image or image set.
Manico [0047] teaches learning may be accomplished by examining usage patterns. For example, if a user posts an album on a social media network in which there are subsets of images that are captured at different times, one may infer that the subsets represent thematic groupings. By running a thematic grouping algorithm on the subsets, the relative importance of the thematic groupings may be obtained. For example, an album including baby images with a different pose each month can be so tagged to identify a thematic grouping.
Manico further teaches and an event determining unit that determines an event occurring in the image group based on the attribute information and the tag information of the image included in the image group for each image group extracted from the image set, wherein the tag information assigning unit assigns, as the tag information, event tag information related to the event to the event and each image captured in the event for each event occurring in the image group extracted from the image set, and the image processing device further comprises a hobby determining unit that counts the number of times of appearances of the event tag information by using the number of imaging days of the images, to which the event tag information is assigned, or the number of the events, to which the event tag information is assigned, for each kind of the event tag information, and determines that the first user has a hobby related to the event tag information for which a ratio of the number of times of appearances of the event tag information counted by using the number of imaging days or the number of events to the total number of times of appearances of all kinds of the event tag information items assigned to the images included in the image set is equal to or greater than a threshold value, or counts the number of times of appearances of the event tag information by using the number of the images, to which the event tag information is assigned, for each kind of the event tag information, and determines that the first user has a hobby related to the event tag information for which the number of times of appearances of the event tag information counted by using the number of images is equal to or greater than the threshold value. Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Manico [0041] teaches to allow the media assets to be more searchable and to be able to recognize and correlate related events or individuals, "semantic tags" may be applied to the media assets. Such a technique is available from existing tools, such as Microsoft Corporation's "Computer Vision API" or "Clarifai". Clarifai creates a set of semantic labels or tags for a given image or video asset, with each label assigned an associated confidence score which indicates the probability that the tag is relevant to the image or video frame tagged. Clarifai uses a model that is based on deep learning, such that a feedback mechanism enables the system to improve its model over time. 
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0048] teaches tags may be used to help identify event boundaries, augments the methods that use visual similarity and temporal event clustering, as visual similarity metrics are sometimes inaccurate. A collection of images may contain pictures captured by different individuals at different locations for overlapping events. The use of semantic labels may provide improved event segmentation, including the ability to support parallel events. Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year. The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures for a particular user can be deemed important). Of course, the actual weight relevant to a user may be learned over time based on user feedback. Alternatively, when the tags associated with an event are unusual relative to other events, then that may indicate the event is significant.
Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify an image receiving unit that receives an input of an image set owned by a first user and a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image by Ono with Manico’s teaching of obtaining attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image. One would have been motivated to perform this combination due to the fact that it allows one to take advantage of co-occurrence terms in associated users' collections for matching and correlation (Manico [0009]). In combination, Ono is not altered in that Ono continues to assign tags to image data. Manico's teachings perform the same as they do separately of determines that the first user has a hobby related to the tag information for which a ratio of the number of times of appearances of the tag information counted.
Therefore one of ordinary skill in the art, such as an individual working in the field of predicting trends using image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 3.
Claim 10. Manico further teaches wherein the hobby determining unit excludes the tag information, among all kinds of the tag information items assigned to the images included in the image set owned by all the users, of which the ratio of the number of times of appearances to the total number of times of appearances of all kinds of the tag information items assigned to the images included in the image sets owned by all the users is equal to or greater than a threshold value from all kinds of the tag information items assigned to the images included in the image set owned by the first user. Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Examiner takes official notice in that setting threshold would inherently exclude the tags that does not meet that threshold. 
Claim 11. Manico further teaches wherein the hobby determining unit determines that a hobby related to the tag information of which the ratio of the number of times of appearances of one kind of the tag information assigned to the images included in the image set owned by the first user to the number of times of appearances of the one kind of the tag information assigned to the images included in the image sets owned by all the users is equal to or greater than a threshold value is an important hobby more than a hobby related to another tag information. Manico [0041] teaches to allow the media assets to be more searchable and to be able to recognize and correlate related events or individuals, "semantic tags" may be applied to the media assets. Such a technique is available from existing tools, such as Microsoft Corporation's "Computer Vision API" or "Clarifai". Clarifai creates a set of semantic labels or tags for a given image or video asset, with each label assigned an associated confidence score which indicates the probability that the tag is relevant to the image or video frame tagged. Clarifai uses a model that is based on deep learning, such that a feedback mechanism enables the system to improve its model over time. 
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0048] teaches tags may be used to help identify event boundaries, augments the methods that use visual similarity and temporal event clustering, as visual similarity metrics are sometimes inaccurate. A collection of images may contain pictures captured by different individuals at different locations for overlapping events. The use of semantic labels may provide improved event segmentation, including the ability to support parallel events. Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year. The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures for a particular user can be deemed important). Of course, the actual weight relevant to a user may be learned over time based on user feedback. Alternatively, when the tags associated with an event are unusual relative to other events, then that may indicate the event is significant.
Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Claim 12. Manico further teaches further comprising: an image sharing unit that shares images between the first user and a second user, wherein, Manico [0007] teaches the user's collections of media assets may be retrieved from files on the user's device, cloud-based photo library, or other libraries shared among other individuals and grouped into thematic products
Manico [0029] teaches At step 206, the user may authorize the curator to interact with one or more of the significant individuals identified in step 203 for interaction (e.g., sharing of the user's multimedia assets). At step 207, based on the user's approval at step 206, the curator may contact the significant individuals to share the multimedia assets…
Manico [0039] teaches by examining other user information, the curator may associate or "tag" such a street address or map location with, for example, the user's home, a recreational property, a favorite camp ground, a trout fishing spot, or a hiking or mountain biking trail. In turn, such additional information provides further context regarding the user's life style and interests. After having been identified, analyzed, and cataloged, the curator may relate the metadata with the user's account, relationships, and significant events. Links to the media assets may be created, so as to facilitate access when needed (e.g., for sharing or to produce a customized media product).
Manico [0206] teaches EXAMPLE 1: "I've taken the liberty of creating a photo album of your recent Cruise to Alaska. You took some spectacular photos of whales and glaciers. Your Sister Betty likes Alaska and whales too, should I share the album?"
in a case where images owned by the second user are shared with the first user, the image receiving unit adds the shared images as the image set owned by the first user. Manico [0182] teaches some services, such as the "Easy as Amazon" service allows creation of customized photographic products and photographic product types that includes the user's or others' images to be created and offered to the user
Claim 14. It differs frame claim 1 in that it is an image processing method performed by the device of claim 1. Therefore claim 14 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 16. It differs frame claim 3 in that it is an image processing method performed by the device of claim 3. Therefore claim 16 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 19. A non-transitory computer-readable recording medium having a program causing a computer to execute the steps of the image processing method according to claim 14 recorded thereon. Therefore claim 19 has been analyzed and reviewed in the same way as claim 14. See the above analysis. 
Claim 20. It is similarly recited to claim 1. Therefore claim 20 has been analyzed and reviewed in the same way as claim 1. See the above analysis.
Claims 2, 4-9, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0083795 A1 to Ono in view of US 2017/0351417 A1 to Manico et al., hereinafter, “Manico” and in further view of US 2015/0086116 A1 to Yamaji.
Claim 2. An image processing device comprising: an image receiving unit that receives an input of an image set owned by a first user; Ono [0058] teaches acquisition of an image or images described above is repeated for each of a plurality of users. 
Ono [0063] teaches images owned by each of a plurality of users are assigned with pieces of tag information as described above. 
Ono [0097] teaches when the image ranking determiner ranked an image based on the rank of a piece of common tag information, the image selector may select one or more images from images owned by a user based on the rank of an image.
Manico, in the field of predictive curation using image data, also teaches [Abstract] data points, calendar entries, trends, behavioral patterns may be used to predict and pre-emptively build digital and printable products with selected collections of images without the user's active participation. The collections are selected from files on the user's device, cloud-based photo library, or other libraries shared among other individuals and grouped into thematic products… The virtual curator can assume one of many personas, as appropriate, with each user.
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image…This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0050] teaches the curator may also suggest usage for an image or a set of images based on the set of associated tags.
an attribute information obtaining unit that obtains attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image; Manico [0026] teaches the user provides the curator permission to access the user's contacts, social network accounts, relationships, event calendar, time and location data, and collected multimedia assets.
Manico [0038] teaches along with recording video, sound, text, and still images, a capture device includes metadata associated with its sensors. For example, a cellular phone, tablet, or digital camera may include location data from a Global Positioning Systems (GPS) or cell tower triangulation, orientation and inertia sensors, or a digital compass, accurate automatically set and updated time and date,… In addition, data from aerial drones which operate autonomously, such as data from GPS, altitude sensors, inertial, orientation, and directional sensors, and gyroscopes, may also recordable. Some recorded metadata, such as GPS data, can be linked with information about the user (e.g., latitude and longitude information may be linked to a street address or map location).
Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
an image analyzing unit that performs analysis of the image including subject recognition for recognizing a subject appearing in the image for each image included in the image set; Ono [0046] teaches the common tag information may be a piece of tag information that is assigned to and shared by images owned by a plurality of users in accordance with an ordinary, non-person object present in images, such as "ocean," "mountain," "apple" or "cat". On the other hand, specific tag information (individual tag information) dedicated to each user (person) may be a piece of tag information that is assigned to an image in accordance with a specific person or a specific object present in the image, such as "Taro" or "Hanako".
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image or the subject appearing in the image to the image for each image included in the image set; Ono [Abstract] teaches the tag information assignor assigns the image with tag information corresponding to objects present in the image based on the result of the image analysis.
Ono [0046] teaches the common tag information may be a piece of tag information that is assigned to and shared by images owned by a plurality of users in accordance with an ordinary, non-person object present in images, such as "ocean," "mountain," "apple" or "cat". On the other hand, specific tag information (individual tag information) dedicated to each user (person) may be a piece of tag information that is assigned to an image in accordance with a specific person or a specific object present in the image, such as "Taro" or "Hanako".
Manico [0009] teaches to provide seed terms for tagging, the curator can take advantage of knowledge embedded in social network comments, and individuals and predominate objects recognized in the media assets themselves.
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0046] teaches once event tags are generated for images of a collection--including tags for hierarchical event classes--the tag sets be used (a) for identifying thematic groupings of events; (b) as a component of the thematic grouping algorithm, (e.g., as one of the features considered by a frequent itemset mining algorithm, see below); and (c) for a method in which thematic groupings of events is obtained, such as performed in (b) but without considering tags, followed by processing each theme to obtain tags for each thematic group independently.
Ono fails to explicitly teach detecting a scene of the image based on the attribute information. Manico, along with Yamaji, in the field of making predictions based on photography tendencies explicitly teaches and a scene detecting unit that detects a scene of the image based on the attribute information and the tag information of the image for each image included in the image set, Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Yamaji [0060] teaches image analysis herein means analysis of the characteristics of a subject in an image, and use may be made of various analysis methods including known analysis methods. Examples of the image analysis include face detection/face recognition, scene recognition (night view, sea, hills with autumn tints, sand beach, sky and the like) and object recognition (Kinkaku-ji or Temple of the Golden Pavilion, Statue of Liberty, dish, flower, cake and the like).
Manico and Yamaji further teaches wherein the tag information assigning unit assigns, as the tag information, scene tag information related to the scene of the image to the image for each image included in the image set, Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
Yamaji [0068] teaches if it is determined on the basis of the image analysis information on scene recognition that the number of images showing the sea is equal to or greater than a predetermined number set in advance, the theme determining section 20 determines that a theme of a group of candidate images is "sea." The theme determining section 20 similarly makes determination for the image analysis information on object recognition. 
Manico and Yamaji further teaches and the image processing device further comprises a hobby determining unit that counts the number of times of appearances of the scene tag information by using the number of imaging days of the images, to which the scene tag information is assigned, for each kind of the scene tag information, and determines that the first user has a hobby related to the scene tag information for which a ratio of the number of times of appearances of the scene tag information counted by using the number of imaging days to the total number of times of appearances of all kinds of the scene tag information items assigned to the images included in the image set is equal to or greater than a threshold value, or counts the number of times of appearances of the scene tag information by using the number of the images, to which the scene tag information is assigned, for each kind of the scene tag information, and determines that the first user has a hobby related to the scene tag information for which the number of times of appearances of the scene tag information counted by using the number of images is equal to or greater than the threshold value. Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Manico [0041] teaches to allow the media assets to be more searchable and to be able to recognize and correlate related events or individuals, "semantic tags" may be applied to the media assets. Such a technique is available from existing tools, such as Microsoft Corporation's "Computer Vision API" or "Clarifai". Clarifai creates a set of semantic labels or tags for a given image or video asset, with each label assigned an associated confidence score which indicates the probability that the tag is relevant to the image or video frame tagged. Clarifai uses a model that is based on deep learning, such that a feedback mechanism enables the system to improve its model over time. 
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0048] teaches tags may be used to help identify event boundaries, augments the methods that use visual similarity and temporal event clustering, as visual similarity metrics are sometimes inaccurate. A collection of images may contain pictures captured by different individuals at different locations for overlapping events. The use of semantic labels may provide improved event segmentation, including the ability to support parallel events. Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year. The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures for a particular user can be deemed important). Of course, the actual weight relevant to a user may be learned over time based on user feedback. Alternatively, when the tags associated with an event are unusual relative to other events, then that may indicate the event is significant.
Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
Yamaji [0068] teaches if it is determined on the basis of the image analysis information on scene recognition that the number of images showing the sea is equal to or greater than a predetermined number set in advance, the theme determining section 20 determines that a theme of a group of candidate images is "sea." The theme determining section 20 similarly makes determination for the image analysis information on object recognition. 
Yamaji [0093] teaches the theme determining section 20 determines a theme of each of the one or more groups of candidate images selected by the image selecting section 14 on the basis of the information on photography tendencies of images associated with each of a predetermined number of themes that is stored in the theme information storage section 18 and on the basis of the image analysis information on each image of the one or more groups of candidate images (Step S3). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify an image receiving unit that receives an input of an image set owned by a first user and a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image by Ono and Manico’s with Yamaji’s teaching of obtaining attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image. One would have been motivated to perform this combination due to the fact that it allows one to propose a composite image created according to a theme of the predetermined group of images to a user (Yamaji [0015]). In combination, Ono is not altered in that Ono continues to assign tags to image data. Manico's teachings perform the same as they do separately of determines that the first user has a hobby related to the tag information for which a ratio of the number of times of appearances of the tag information counted. Yamaji continues to teach scene recognition. 
Therefore one of ordinary skill in the art, such as an individual working in the field of predicting trends using image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 2.
Claim 4. Manico and Yamaji further teaches further comprising: a scene detecting unit that detects a scene of the image based on the attribute information and the tag information of the image for each image included in the image set, wherein the tag information assigning unit assigns, as the tag information, scene tag information related to the scene of the image to the image for each image included in the image set, and the hobby determining unit counts the number of times of appearances of the scene tag information by using the number of imaging days of the images, to which the scene tag information is assigned, for each kind of the scene tag information, and determines that the first user has a hobby related to the scene tag information for which a ratio of the number of times of appearances of the scene tag information counted by using the number of imaging days to the total number of times of appearances of all kinds of the scene tag information items assigned to the images included in the image set is equal to or greater than a threshold value, or counts the number of times of appearances of the scene tag information by using the number of the images, to which the scene tag information is assigned, for each kind of the scene tag information, and determines that the first user has a hobby related to the scene tag information for which the number of times of appearances of the scene tag information counted by using the number of images is equal to or greater than the threshold value. Manico [0026] teaches the user provides the curator permission to access the user's contacts, social network accounts, relationships, event calendar, time and location data, and collected multimedia assets.
Manico [0038] teaches along with recording video, sound, text, and still images, a capture device includes metadata associated with its sensors. For example, a cellular phone, tablet, or digital camera may include location data from a Global Positioning Systems (GPS) or cell tower triangulation, orientation and inertia sensors, or a digital compass, accurate automatically set and updated time and date,… In addition, data from aerial drones which operate autonomously, such as data from GPS, altitude sensors, inertial, orientation, and directional sensors, and gyroscopes, may also recordable. Some recorded metadata, such as GPS data, can be linked with information about the user (e.g., latitude and longitude information may be linked to a street address or map location).
Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Manico [0041] teaches to allow the media assets to be more searchable and to be able to recognize and correlate related events or individuals, "semantic tags" may be applied to the media assets. Such a technique is available from existing tools, such as Microsoft Corporation's "Computer Vision API" or "Clarifai". Clarifai creates a set of semantic labels or tags for a given image or video asset, with each label assigned an associated confidence score which indicates the probability that the tag is relevant to the image or video frame tagged. Clarifai uses a model that is based on deep learning, such that a feedback mechanism enables the system to improve its model over time. 
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0048] teaches tags may be used to help identify event boundaries, augments the methods that use visual similarity and temporal event clustering, as visual similarity metrics are sometimes inaccurate. A collection of images may contain pictures captured by different individuals at different locations for overlapping events. The use of semantic labels may provide improved event segmentation, including the ability to support parallel events. Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year. The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures for a particular user can be deemed important). Of course, the actual weight relevant to a user may be learned over time based on user feedback. Alternatively, when the tags associated with an event are unusual relative to other events, then that may indicate the event is significant.
Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
Yamaji [0068] teaches if it is determined on the basis of the image analysis information on scene recognition that the number of images showing the sea is equal to or greater than a predetermined number set in advance, the theme determining section 20 determines that a theme of a group of candidate images is "sea." The theme determining section 20 similarly makes determination for the image analysis information on object recognition. 
Yamaji [0093] teaches the theme determining section 20 determines a theme of each of the one or more groups of candidate images selected by the image selecting section 14 on the basis of the information on photography tendencies of images associated with each of a predetermined number of themes that is stored in the theme information storage section 18 and on the basis of the image analysis information on each image of the one or more groups of candidate images (Step S3). 
Claim 5. Manico and Yamaji further teaches further comprising: a group extracting unit that extracts an image group including two or more images from the image set based on the imaging date and time of each image; Manico [0048] teaches tags may be used to help identify event boundaries, augments the methods that use visual similarity and temporal event clustering, as visual similarity metrics are sometimes inaccurate. A collection of images may contain pictures captured by different individuals at different locations for overlapping events. The use of semantic labels may provide improved event segmentation, including the ability to support parallel events. Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year.
Yamaji [0034] teaches FIG. 5 is a conceptual diagram showing the importance of a group of images taken in a predetermined photographing period including the current time or a specified time, and groups of images separately taken one, two or more years ago in the predetermined photographing period including the same day as the current time or the specified time, by way of example.
Yamaji [0043] teaches the image selecting section 14 selects the predetermined number of images according to the instruction from among the plural images, analyzes a photographing date of each of the selected predetermined number of images, the number of images and other information, and selects one or more groups of candidate images from among the predetermined number of images in accordance with a predetermined image selection condition set in advance.
Yamaji [0047] teaches the image selecting section 14 is capable of, from among the predetermined number of images, as the one or more groups of candidate images, selecting a group of images whose photographing dates fall within a predetermined photographing period set in advance, such as the entire period and a period set on a year basis or a month basis, on the basis of the photographing date of each image.
Yamaji [0092] teaches upon selection of the one or more groups of candidate images, the image analyzing section 16 performs image analysis on each image of the one or more groups of candidate images selected by the image selecting section 14, thereby acquiring image analysis information (Step S2).
Yamaji [0093] teaches the theme determining section 20 determines a theme of each of the one or more groups of candidate images selected by the image selecting section 14 on the basis of the information on photography tendencies of images associated with each of a predetermined number of themes that is stored in the theme information storage section 18 and on the basis of the image analysis information on each image of the one or more groups of candidate images (Step S3). [0094]
Yamaji [0122] teaches When, for instance, the current time or the specified time is Jun. 25, 2014 as shown in FIG. 5, the product proposing section 26 can determine that a group of images taken in a predetermined photographing period including the same day a year ago, Jun. 25, 2013, a group of images taken in the predetermined photographing period including the same day two years ago, Jun. 25, 2012, and so on, are important. Furthermore, the product proposing section 26 can determine that a group of images taken in the predetermined photographing period including Jun. 25, 2014 which is the current time or the specified time is the most important and that the importance gradually decreases in the order of the group of images taken in the predetermined photographing period including the same day a year ago of Jun. 25, 2013, the group of images taken in the predetermined photographing period including the same day two years ago of Jun. 25, 2012, and so on.
and an event determining unit that determines an event occurring in the image group based on the attribute information and the tag information of the image included in the image group for each image group extracted from the image set, wherein the tag information assigning unit assigns, as the tag information, event tag information related to the event to the event and each image captured in the event for each event occurring in the image group extracted from the image set, and the hobby determining unit counts the number of times of appearances of the event tag information by using the number of imaging days of the images, to which the event tag information is assigned, or the number of the events, to which the event tag information is assigned, for each kind of the event tag information, and determines that the first user has a hobby related to the event tag information for which a ratio of the number of times of appearances of the event tag information counted by using the number of imaging days or the number of events to the total number of times of appearances of all kinds of the event tag information items assigned to the images included in the image set is equal to or greater than a threshold value, or counts the number of times of appearances of the event tag information by using the number of the images, to which the event tag information is assigned, for each kind of the event tag information, and determines that the first user has a hobby related to the event tag information for which the number of times of appearances of the event tag information counted by using the number of images is equal to or greater than the threshold value. Manico [0040] teaches processing of the media assets (e.g., acquiring the recorded metadata, deriving the metadata from images of objects, people or scenes) may be carried out by temporarily uploading the media assets to a remote processor.
Manico [0041] teaches to allow the media assets to be more searchable and to be able to recognize and correlate related events or individuals, "semantic tags" may be applied to the media assets. Such a technique is available from existing tools, such as Microsoft Corporation's "Computer Vision API" or "Clarifai". Clarifai creates a set of semantic labels or tags for a given image or video asset, with each label assigned an associated confidence score which indicates the probability that the tag is relevant to the image or video frame tagged. Clarifai uses a model that is based on deep learning, such that a feedback mechanism enables the system to improve its model over time. 
Manico [0042] teaches the tags assigned to an image indicate a degree of quality or "interestingness" of an image. Machine learning techniques may be used to correlate tags or sets of tags against references generated from actually assessed aesthetic quality or the level of general interestingness of a picture. This data may be further refined by personalizing the model for a given user or demographic. In addition to associating tags with individual images as done by e.g., Clarifai, tags may be associated with events. The set of tags associated with the images in an event may be processed to identify frequent tags, unusual tags or stop words using conventional document analysis techniques. From such processing, a profile for the event may be developed. Such a profile may include, for example, a set of tags characterizing the event and an assessment of the significance of the event. A user profile may be generated for each candidate set of images, and a metric may be developed to compare between user profiles.
Manico [0048] teaches tags may be used to help identify event boundaries, augments the methods that use visual similarity and temporal event clustering, as visual similarity metrics are sometimes inaccurate. A collection of images may contain pictures captured by different individuals at different locations for overlapping events. The use of semantic labels may provide improved event segmentation, including the ability to support parallel events. Tags are also useful in identifying recurring events based on identifying sets of images having the same tag sets. Such recurring events may be prioritized based upon the tags. For example, pictures that are tagged to have been taken at a park in July become more significant if there are similar such pictures taken every year. The importance of certain tags may be determined, for example, with reference to aggregated results from other users (e.g., if a large number of people find birthday pictures to be important, then birthday pictures for a particular user can be deemed important). Of course, the actual weight relevant to a user may be learned over time based on user feedback. Alternatively, when the tags associated with an event are unusual relative to other events, then that may indicate the event is significant.
Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Manico [0223] teaches organized photograph collection can be displayed as static or dynamic visualizations using the metadata and tags associated with individual images and video clips as sort and presentation criteria, such as recognized faces, objects, and scene types, time frames or locations.
Claim 6. Yamaji further teaches further comprising: a threshold value setting unit that sets the threshold value for each kind of the tag information. Yamaji [0056] teaches the image selecting section 14 selects, as a group of candidate images, images whose image analysis results have evaluation scores equal to or higher than a predetermined threshold value set in advance. Alternatively, for instance, the image selecting section 14 can select images whose photographing dates are the same, images showing the same person, images showing the same scene, images whose photographing locations are the same, images showing the same object and the like as a group of candidate images.
Yamaji [0065] teaches the theme information storage section 18 is configured to store, as theme information, information on photography tendencies of images in association with a predetermined number of themes (one or more themes).
Yamaji [0069] teaches the theme determining section 20 can also determine a theme of a group of candidate images by referring to the information on photography tendencies of images associated with each of a predetermined number of themes and the image analysis information on each image of a group of candidate images together.
Claim 7. Yamaji further teaches further comprising: a threshold value setting unit that sets the threshold value for each kind of the tag information. Yamaji [0056] teaches the image selecting section 14 selects, as a group of candidate images, images whose image analysis results have evaluation scores equal to or higher than a predetermined threshold value set in advance. Alternatively, for instance, the image selecting section 14 can select images whose photographing dates are the same, images showing the same person, images showing the same scene, images whose photographing locations are the same, images showing the same object and the like as a group of candidate images.
Yamaji [0065] teaches the theme information storage section 18 is configured to store, as theme information, information on photography tendencies of images in association with a predetermined number of themes (one or more themes).
Yamaji [0069] teaches the theme determining section 20 can also determine a theme of a group of candidate images by referring to the information on photography tendencies of images associated with each of a predetermined number of themes and the image analysis information on each image of a group of candidate images together.
Claim 8. Manico and Yamaji further teaches further comprising: a cost setting unit that sets cost per event for each event occurring in the image group extracted from the image set, wherein the threshold value setting unit sets the threshold value to be smaller as the cost per event set by the cost setting unit becomes higher. Manico [0057] teaches each persona represents a number of useful user traits. For example, a user trait may be captured, for example, by maintaining an interest log. When certain classes of content (e.g., certain types of images or videos) are collected or used at frequencies, volumes, or percentages exceeding pre-determined thresholds, as identified from content analysis, social network posts, comments, likes, shares, the user's profile may include a trait that represents a specific interest (e.g. the user is deemed to like dogs, take trips, engage in engineering, or participate in boating, sports, or certain hobbies).
Examiner takes official notice in that it is Manico and Yamaji does not explicitly teach cost setting. However Manico [0057] does teach classifying content used frequencies, volumes or percentages exceeding pre-determined thresholds as identified from content analysis. Therefore it would be obvious to one of ordinary skill in the art to use cost setting to classify content. 
Yamaji [0056] teaches the image selecting section 14 selects, as a group of candidate images, images whose image analysis results have evaluation scores equal to or higher than a predetermined threshold value set in advance. Alternatively, for instance, the image selecting section 14 can select images whose photographing dates are the same, images showing the same person, images showing the same scene, images whose photographing locations are the same, images showing the same object and the like as a group of candidate images.
Yamaji [0065] teaches the theme information storage section 18 is configured to store, as theme information, information on photography tendencies of images in association with a predetermined number of themes (one or more themes).
Yamaji [0069] teaches the theme determining section 20 can also determine a theme of a group of candidate images by referring to the information on photography tendencies of images associated with each of a predetermined number of themes and the image analysis information on each image of a group of candidate images together.
Claim 9. Manico further teaches further comprising: a home location analyzing unit that analyzes a home location of the first user from at least one of an imaging location included in the attribute information of each image or account information of the first user including information of the home location of the first user; Manico [0039] teaches by examining other user information, the curator may associate or "tag" such a street address or map location with, for example, the user's home, a recreational property, a favorite camp ground, a trout fishing spot, or a hiking or mountain biking trail. In turn, such additional information provides further context regarding the user's life style and interests. After having been identified, analyzed, and cataloged, the curator may relate the metadata with the user's account, relationships, and significant events. Links to the media assets may be created, so as to facilitate access when needed (e.g., for sharing or to produce a customized media product).
an imaging location analyzing unit that analyzes an imaging location of the image captured in the event based on the imaging location included in the attribute information of the image captured in the event for each event occurring in the image group extracted from the image set; Manico [0039] teaches by examining other user information, the curator may associate or "tag" such a street address or map location with, for example, the user's home, a recreational property, a favorite camp ground, a trout fishing spot, or a hiking or mountain biking trail. In turn, such additional information provides further context regarding the user's life style and interests. After having been identified, analyzed, and cataloged, the curator may relate the metadata with the user's account, relationships, and significant events. Links to the media assets may be created, so as to facilitate access when needed (e.g., for sharing or to produce a customized media product).
and a distance calculating unit that calculates a distance between the home location and the imaging location for each event occurring in the image group extracted from the image set, wherein the threshold value setting unit sets the threshold value to be smaller as the distance calculated by the distance calculating unit becomes longer. Manico [0033] teaches step 211 may be activated by other triggers, including temporal triggers (e.g., someone's birthday is coming up), location triggers (the user is detected to be in proximity to a certain location)…
Manico [0087] teaches the curator may detect a "traveler persona" in a user based on a GPS analysis of a person images. Likewise, the curator may detect that another user is a "non-traveler" based on ground truth GPS information that indicates that the user does not venture far from home on a daily or weekly basis. The user's non-traveler status may be confirmed, if the user takes sufficient pictures to ascertain by GPS analysis his or her non-traveler behavior. Based on these groupings, a traveler persona may be defined to represent an individual who ventures more than a few hundred miles from home for days on end and takes a number of pictures over a predetermined time period beyond a settable threshold. Analyzing GPS patterns for travel frequency, trip distance, destinations, and photographic activities may be used (a) to enhance the user's profile, (b) assign an appropriate persona to a user, and (c) modify or create new personas.
Claim 15. It differs frame claim 2 in that it is an image processing method performed by the device of claim 2. Therefore claim 15 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 17. It differs frame claim 4 in that it is an image processing method performed by the device of claim 4. Therefore claim 17 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 
Claim 18. It differs frame claim 5 in that it is an image processing method performed by the device of claim 5. Therefore claim 18 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0083795 A1 to Ono in view of US 2017/0351417 A1 to Manico et al., hereinafter, “Manico” and in further view of US 2016/0078322 A1 to Yamaji et al., hereinafter, “Yamaji”.
Claim 13. Ono fails to explicitly teach performing weighting such that the number of times of appearances of the tag information. Manico, along with Yamaji2, in the field of  automatically generating a plurality of patterns from an image group having a plurality of images teaches wherein, in a case where among the images which are shared with the first user and are owned by the second user, a first image is saved as the image set owned by the first user and a second image is not saved as the image set owned by the first user, the hobby determining unit performs weighting such that the number of times of appearances of the tag information assigned to the first image is greater than the number of times of appearances of the tag information assigned to the second image. Manico [0045] teaches when classifying a set of images using this approach, the set of tags for a set of images is obtained from the union of the tags associated with the individual images, after possibly filtering out unusual or non-descriptive tags. The tags may be further weighted, based upon their frequency of occurrence and their associated confidence scores. The weighted set may be compared against reference profiles. When classifying a single image, the frequency of occurrence of each tag is one, but the confidence scores for the individual tags can still be used for profile comparison.
Yamaji2 [0073] As the evaluation value, for example, an integrated evaluation value calculated from one piece of image analysis information corresponding to a plurality of analysis methods or a combination of two or more pieces of the image analysis information. Furthermore, when the integrated evaluation value is calculated, image analysis information corresponding to two or more analysis methods may be weighted.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify an image receiving unit that receives an input of an image set owned by a first user and a tag information assigning unit that assigns tag information related to at least one of the attribute information of the image by Ono and Manico’s with Yamaji2’s teaching of obtaining attribute information which is assigned to each image included in the image set and includes an imaging date and time of each image from each image. One would have been motivated to perform this combination due to the fact that it allows one to propose a composite image created according to a theme of the predetermined group of images to a user (Yamaji [0015]). In combination, Ono is not altered in that Ono continues to assign tags to image data. Manico's teachings perform the same as they do separately of determines that the first user has a hobby related to the tag information for which a ratio of the number of times of appearances of the tag information counted. Yamaji2 continues to teach image analysis information corresponding to two or more analysis methods may be weighted. 
Therefore one of ordinary skill in the art, such as an individual working in the field of predicting trends using image data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661